PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                _______________

                     No. 10-4633
                   _______________

  NUVEEN MUNICIPAL TRUST, on behalf of its series
      Nuveen High Yield Municipal Bond Fund,
          a Massachusetts Business Trust,

                                Appellant

                           v.

WITHUMSMITH BROWN, P.C., A New Jersey Professional
Corporation; LINDABURY, MCCORMICK, ESTABROOK
                    & COOPER P.C.,
          a New Jersey Professional Corporation

                   _______________

     On Appeal from the United States District Court
               For the District of New Jersey
         (D.C. Civil Action No. 3-08-cv-05994)
     District Judge: Honorable Garrett E. Brown, Jr.
                     _______________

                 Argued June 21, 2012
                  _______________
               Before: AMBRO, VANASKIE
               and ALDISERT, Circuit Judges

              (Opinion filed: August 16, 2012)

Alexander Bilus, Esquire
Robert C. Heim, Esquire (Argued)
Brielle M. Rey, Esquire
Wayne Pollock, Esquire
Dechert LLP
2929 Arch Street
18th Floor, Circa Centre
Philadelphia, PA 19104

G. Eric Brunstad, Jr., Esquire (Argued)
Matthew J. Delude, Esquire
Collin O. Udell, Esquire
Dechert LLP
90 State House Square
Hartford, CT 06103

David P. Stich, Esquire
Solomon Blum Heymann & Stich
40 Wall Street, 35th Floor
New York, NY 10005

Professor Stephen B. Burbank
3400 Chestnut Street
Philadelphia, PA 19104

      Counsel for Appellant

Michael J. Canning, Esquire (Argued)




                               2
Catherine J. Bick, Esquire
Donald F. Campbell, Jr., Esquire (Argued)
Jaclyn B. Kass, Esquire
Giordano, Halleran & Cielsa
125 Half Mile Road, Suite 300
Red Bank, NJ 07701

      Counsel for Appellee
      WithumSmith+Brown, P.C.

William A. Cambria, Esquire
Louis A. Modugno, Esquire (Argued)
James J. DiGiulio, Esquire
William F. O’Connor, Jr., Esquire
McElroy, Deutsch, Mulvaney & Carpenter, LLP
1300 Mt. Kemble Avenue
P.O. Box 2075
Morristown, NJ 07962-2075

      Counsel for Appellee
      Lindabury, McCormick, Estabrook & Cooper, P.C.

Christian D. Wright, Esquire
Benjamin Z. Grossberg, Esquire
Young Conaway Stargatt & Taylor, LLP
1000 North King Street, 17th Floor
Rodney Square
Wilmington, DE 19801

      Amicus Counsel for
      Professor Geoffrey C. Hazard, Jr.




                             3
                      _______________

                OPINION OF THE COURT
                    _______________


AMBRO, Circuit Judge

       This case is on appeal to us for the second time. It
arises from a loan transaction between Appellant Nuveen
Municipal Trust (“Nuveen”), on behalf of its “Nuveen High
Yield Municipal Bond Fund,” and Bayonne Medical Center
(“Bayonne”). In connection with the transaction, Bayonne
provided Nuveen with an audit report authored by Bayonne’s
accounting firm, Appellee WithumSmith+Brown, P.C.
(“Withum”), and an opinion letter authored by Bayonne’s
counsel, Appellee Lindabury, McCormick, Estabrook &
Cooper P.C. (“Lindabury”). Soon after the transaction,
Bayonne filed a petition for relief under Chapter 11 of the
Bankruptcy Code, 11 U.S.C. §§ 101 et seq. Nuveen contends
that the audit report and opinion letter concealed problem
aspects of Bayonne’s financial condition, and had it known
about these financial issues, it would not have entered into the
transaction.

        Nuveen filed this action against Withum and
Lindabury, asserting fraud (as to Withum only), negligent
misrepresentation, and malpractice (as to Lindabury only),
and representing that the District Court had diversity
jurisdiction under 28 U.S.C. § 1332. The Court dismissed the
action with prejudice based on Nuveen’s noncompliance with
New Jersey’s Affidavit of Merit statute, N.J. Stat. Ann.
§§ 2A:53A-26 et seq. (the “AOM Statute” or “Statute”),
which requires the timely filing of an affidavit of merit
attesting to the viability of claims in certain actions against
professionals.




                               4
        On initial appeal to us, Nuveen brought to our
attention Emerald Investors Trust v. Gaunt Parsippany
Partners, 492 F.3d 192 (3d Cir. 2007), which held that, for
purposes of diversity jurisdiction, the citizenship of a trust is
determined by the citizenship of its beneficial shareholders.
Because Nuveen may be considered a trust, Emerald called
into question the District Court’s previously asserted basis for
jurisdiction. We granted Nuveen’s unopposed motion to
remand the case to allow the District Court to reconsider its
jurisdiction.

        On remand, Withum and Lindabury raised a new basis
for jurisdiction—that the action was “related to” Bayonne’s
bankruptcy proceeding, and thus that the District Court had
jurisdiction under 28 U.S.C. § 1334(b). The Court accepted
this basis for jurisdiction and re-entered its order dismissing
the action with prejudice. Both the jurisdictional decision and
its dismissal of the action are on appeal to us now. Nuveen
also raises two new choice-of-law arguments on appeal: that
the AOM Statute is a procedural pleading requirement that
conflicts with Federal Rule of Civil Procedure 8 such that the
Statute cannot be applied in federal court, as federal
procedural rules preempt conflicting state ones; or that certain
provisions to protect plaintiffs with respect to the Statute are
substantive state law that must be applied by a federal court
under Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938), and its
progeny.

        We agree that the District Court had “related to”
jurisdiction under 28 U.S.C. § 1334(b). We further hold that
the AOM Statute can be applied by a federal court without
conflicting with Rule 8, and that the protections Nuveen
identifies are procedural under Erie, thus not requiring a
federal court to follow them. If the AOM Statute applies to
the action, we believe that Nuveen’s noncompliance with it
calls for the action’s dismissal, but question whether this




                               5
action is subject to the Statute. Because the New Jersey
Supreme Court has not addressed key issues regarding the
application of the Statute, we reserve deciding whether the
District Court was correct to dismiss the action with prejudice
and certify two questions of law regarding the Statute to the
New Jersey Supreme Court.

I. Factual and Procedural Background

         In the attempt to salvage its action from dismissal
purely based on its counsel not filing timely affidavits of
merits, Nuveen’s arguments fall into four broad categories:
(i) jurisdiction; (ii) the AOM Statute’s application in federal
court under Erie and its progeny; (iii) the Statute’s application
to its action as a legal matter; and (iv) whether its
noncompliance with the Statute can be excused. To decide
these issues, we detail the history of the loan transaction,
Bayonne’s bankruptcy proceeding, this action, the Statute,
and the proceedings in and decisions of the District Court.
A. Loan Transaction and Bayonne’s Bankruptcy

        In October 2006, Nuveen, on behalf of one of its bond
funds, purchased a $10 million Bond Anticipation Note
(“BAN”) from Bayonne. In connection with the transaction,
Bayonne provided Nuveen with an audit report prepared by
Withum regarding Bayonne’s company-prepared 2005
financial statements.       As Bayonne’s counsel in the
transaction, Lindabury provided Nuveen with an opinion
letter addressing Bayonne’s ability to repay the BAN. It
included the typical opinion that Bayonne had the power and
authority to enter into the BAN transaction and that, other
than one disclosed investigation not relevant here, there were
no investigations or suits that “could reasonably be expected
to . . . materially [and] adversely affect the capability of
[Bayonne] to comply with its obligations under [the BAN], or




                               6
materially [and] adversely affect the transactions
contemplated to be consummated on the part of [Bayonne] as
described in the [BAN].”

       Six months later, in April 2007, Bayonne filed its
Chapter 11 petition in the Bankruptcy Court for the District of
New Jersey. In October 2007, the Bank of New York, master
trustee, filed a proof of claim on behalf of Nuveen and other
secured creditors totaling $46,673,886.79. Nuveen’s portion
of the claim was for $10,533,989.84 (including approximately
$10,000,000 principal on the BAN, $436,136.98 in interest,
and $97,852.86 for Nuveen’s fees and expenses).

       As a prelude to this action, in May 2008 Nuveen
requested that Bayonne provide it with documents to
determine whether it had a cause of action against Bayonne’s
officers, directors, and “pre-petition professionals” for
misrepresentations or other conduct that induced Nuveen to
purchase the BAN. Bayonne did not respond, and Nuveen
served a subpoena on it and then filed a motion to compel.
Notably, in the materials accompanying its motion to compel,
Nuveen represented that any amounts it recovered from such
actions would reduce its claim against Bayonne’s bankruptcy
estate. It also specifically identified potential suits against
Withum and Lindabury.
       No doubt partially in response to Nuveen’s (and
possibly other creditors’) requests for documents, Bayonne
made a global settlement agreement among it, the Official
Committee of Unsecured Creditors, and certain secured
creditors that included Nuveen (the “Settlement Agreement”).
Approved by the Bankruptcy Court in September 2008, the
Settlement Agreement provided that it would be implemented
by a plan of liquidation. In the event the confirmed plan did
not conform to the Settlement Agreement, or Bayonne’s
bankruptcy case was converted or dismissed, the Agreement




                              7
would control and survive. 1 It further provided that the
secured creditors would not pursue claims against any of
Bayonne’s former officers, directors or trustees, but preserved
the secured creditors’ right to bring claims against any third
parties (i.e., Withum and Lindabury) retained by, or who had
rendered services to, Bayonne.

       The Settlement Agreement granted the secured
creditors a general unsecured claim in the amount of
$46,673,886.79 (the dollar amount asserted in the master
trustee’s proof of claim), which would be reduced “dollar for
dollar” for sums received by the secured creditors through
certain distributions defined in the Agreement. Thus it
effectively fixed Nuveen’s claim against Bayonne’s estate as
a secured claim in an amount to be determined based on funds
in Bayonne’s estate and an unsecured claim to be paid pro
rata with other unsecured claims.

B. District Court Complaint
        In accordance with the Settlement Agreement, Nuveen
filed this action against Withum and Lindabury in December
2008. As to Withum, Nuveen asserted that Bayonne’s 2005
financial statements were false and misleading because they
recorded substantial revenue from a sham charitable pledge
and showed as assets a substantial amount of uncollectible
accounts receivable. Nuveen contended that if Withum had
examined the financial statements consistent with Generally
Accepted Accounting Principles and specific accounting
standards promulgated by the American Institute for Certified

1
   The Bankruptcy Court approved Bayonne’s plan of
liquidation (the “Plan”) in April 2009, approximately four
months after Nuveen filed this action. The Plan incorporates
the Settlement Agreement in full.




                              8
Public Accountants, it would not have issued its audit report
because, once the sham revenue and uncollectible receivables
were considered, it would have known that Bayonne either
was insolvent or soon would become insolvent. Based on
these allegations, Nuveen asserted three claims against
Withum: (i) common law fraud; (ii) aiding and abetting
common law fraud; and (iii) negligent misrepresentation.

       As to Lindabury, Nuveen asserted that Lindabury’s
opinion letter was misleading because it failed to disclose a
certain repayment obligation Bayonne owed under Medicare.
Based on this allegation, Nuveen asserted against Lindabury
(i) negligent misrepresentation and (ii) malpractice in
preparing the opinion. 2

       Nuveen sought compensatory damages, prejudgment
interest, costs, punitive damages, and other relief. It stated
that its compensatory damages were then unknown, but
believed them to be $9.5 million less any amounts recovered
in Bayonne’s bankruptcy proceeding plus attorney’s fees
incurred in the bankruptcy proceeding.


2
  The opinion letter stated that Lindabury relied on certificates
of Bayonne’s officers that it assumed were true and correct in
all respects, and that it undertook no independent
investigation to determine the existence or absence of any
factual matters. The certificates, dated the loan closing date,
were from Robert H. Evans, Bayonne’s President and Chief
Executive Officer, and Paul Mohrle, Bayonne’s Acting Chief
Financial Officer. As such, absent fraud (and there are no
allegations to that effect as to Lindabury or to its pre-closing
knowledge contrary to its opinion), there is doubt that Nuveen
has viable causes of action against Lindabury based on the
opinion letter.




                               9
       In preparing its complaint, Nuveen communicated with
two experts. First, in April 2008 it discussed Withum’s audit
report with Gordon Yale, a Certified Public Accountant.
Based on his affidavit later filed with the District Court, Yale
concluded that there was a “reasonable probability” that
Withum’s work that is the subject of the complaint fell
outside of applicable professional standards. The affidavit
also verifies that in April 2008 Yale submitted to Nuveen’s
counsel a 16-page report addressing the matters alleged
against Withum in the complaint.

       Second, in November 2008 Nuveen called Robert
Doty, a bond and securities lawyer. Nuveen’s counsel
described the allegations against Lindabury in the complaint
to Doty during a phone conversation. Based on that
information, as verified in his affidavit subsequently
submitted to the District Court, Doty stated that he believed
there was a “reasonable probability” Lindabury’s opinion fell
outside applicable professional standards.

C. AOM Statute

        The New Jersey legislature enacted the AOM Statute
“as part of a tort reform package ‘designed to strike a fair
balance between preserving a person’s right to sue and
controlling nuisance suits.’” Natale v. Camden Cnty. Corr.
Facility, 318 F.3d 575, 579 (3d Cir. 2003) (quoting Palanque
v. Lambert-Woolley, 774 A.2d 501, 505 (N.J. 2001)). It
requires that a plaintiff filing “any action for damages for
personal injuries, wrongful death or property damage
resulting from an alleged act of malpractice or negligence by
a licensed professional” provide each defendant with “an
affidavit of an appropriate licensed person [stating] that there
exists a reasonable probability that the care, skill or
knowledge exercised or exhibited in the treatment, practice or
work that is the subject of the complaint, fell outside




                              10
acceptable professional or occupational standards or
treatment practices.” N.J. Stat. Ann. § 2A:53A-27. This
affidavit must be provided within 60 days after the defendant
files its answer. Id. For good cause shown, the Statute
provides for one extension period of an additional 60 days
contiguous to the initial 60-day period. Id.

        The penalty for not following the AOM Statute is
severe. Absent a showing of one of four limited exceptions, 3
the failure to file the affidavit “shall be deemed a failure to
state a cause of action.” Id. § 2A:53A-29. Thus, unless the
plaintiff can show one of the four exceptions, if an affidavit
of merit is not filed within the 60- or extended 120-day
period, the complaint will be dismissed with prejudice.

       Aware of this harsh consequence, the New Jersey
Supreme Court instituted two safeguards to aid plaintiffs in
complying with the AOM Statute. First, it directed that New
Jersey’s Civil Case Information Sheet be amended to contain
the    question,    “IS    THIS     A     PROFESSIONAL
MALPRACTICE CASE?,” and boxes to check “YES” or

3
   They are: (i) a statutory exception regarding lack of
information; (ii) a “common knowledge” exception; (iii)
substantial compliance with the affidavit of merit
requirement; or (iv) “extraordinary circumstances” that
warrant equitable relief. See N.J. Stat. Ann. § 2A:53A-28
(detailing the statutory exception); Ferreira v. Rancocas
Orthopedic Assocs., 836 A.2d 779, 782–83 (N.J. 2003)
(detailing the “extraordinary circumstances” exception);
Hubbard v. Reed, 774 A.2d 495, 501 (N.J. 2001) (establishing
the “common knowledge” exception); Cornblatt v. Barow,
708 A.2d 401, 411–12 (N.J. 1996) (establishing that the
substantial compliance doctrine applies to the affidavit
requirement).




                              11
“NO.” Underneath the question is the following sentence:
“IF YOU HAVE CHECKED ‘YES,’ SEE N.J.S.A. 2A:53A-
27 AND APPLICABLE CASE LAW REGARDING YOUR
OBLIGATION TO FILE AN AFFIDAVIT OF MERIT.” See
Burns v. Belafsky, 766 A.2d 1095, 1101 (N.J. 1999).

       Second, the New Jersey Supreme Court required that
an accelerated case management conference be held within 90
days of the service of the answer in all malpractice actions.
See Ferreira v. Rancocas Orthopedic Assocs., 836 A.2d 779,
785 (N.J. 2003). At this conference, if the plaintiff has not
filed an affidavit, the trial court is to remind it of the
requirement. Id.

D. Proceedings in the District Court

       Along with its complaint, Nuveen filed the standard
Civil Cover Sheet used in the federal court. Unlike New
Jersey’s Civil Case Information Sheet, the Civil Cover Sheet
here did not contain the question, box, or any notice regarding
the AOM Statute.

       In January 2009, Withum and Lindabury filed answers
to the complaint. (Their answers contained third-party
complaints against Bayonne’s officers, which they later
consented to the dismissal of without prejudice.) On June 4,
2009, 142 days after they filed their answers, Withum and
Lindabury filed separate motions to dismiss with prejudice
the actions against them based on Nuveen’s failure to serve a
timely affidavit of merit. 4 Nuveen provided the two expert


4
 Specifically, Lindabury’s motion was styled as a motion for
summary judgment, though it acknowledged that the motion
was functionally equivalent to a motion to dismiss. Withum’s
motion was a motion to dismiss. The District Court regarded




                              12
affidavits discussed above the day after the motions to
dismiss were filed.

       Between the filings of the answers and the motions to
dismiss, Withum, Lindabury, and Nuveen formally
conferenced twice. In April 2009, they held a telephone
conference under Federal Rule of Civil Procedure 26(f).
Nuveen’s counsel subsequently circulated a draft report on
the Rule 26(f) conference. In May 2009, Magistrate Judge
Douglas E. Arpert held a scheduling conference. At no time
did Withum or Lindabury mention the AOM Statute.
Contrary to the practice of New Jersey state courts, the
District Court did not hold a status conference within 90 days
of the filing of the answers nor remind Nuveen of the
affidavit requirement.

        Nuveen also filed a response to the motions to dismiss
in which it raised four arguments that its action should be
allowed to proceed. First, it asserted that the AOM Statute
did not apply to any of its claims because they were for
economic damages, which are not “property damages”
subject to the Statute. Alternatively, it contended that the
Statute did not apply to its non-negligence and non-
malpractice claims—specifically its fraud claims against
Withum. Third, assuming the Statute applied, Nuveen argued
that its noncompliance should be excused because it
substantially complied with the Statute. Alternatively, and
finally, it argued that extraordinary circumstances required
dismissal of the action without prejudice. Nuveen also stated
that it sought to recover the amount it had paid for the BAN,
plus related costs and interest, less any amounts it recovered
prior to the end of the action, including any disbursements
from Bayonne’s bankruptcy estate.

them both as motions to dismiss, and proceeded to analyze
them under Federal Rule of Civil Procedure 12(b)(6).




                             13
E. District Court Decisions

       The District Court rejected each of Nuveen’s
arguments regarding the AOM Statute. In holding that the
monetary recovery sought by Nuveen was subject to the
Statute, it cited two New Jersey intermediate state court
decisions—Cornblatt v. Barow, 696 A.2d 65, 68 (N.J. Super.
Ct. App. Div. 1997), rev’d on other grounds, 708 A.2d 401
(N.J. 1998), and Nagim v. New Jersey Transit, 848 A.2d 61,
70 (N.J. Super. Ct. Law Div. 2003)—for their statements that
a claim against an attorney for alleged malpractice is a claim
for “property damages” and that these damages include
claims for monetary damages.

       In considering the fraud claims against Withum, the
District Court cited Couri v. Gardner, 801 A.2d 1134, 1141
(N.J. 2002), for its statement that the nature of the legal
inquiry should guide the assessment of whether the Statute
applies to a claim.       Because the complaint contained
numerous references to accounting standards, the Court
concluded that the Statute applied to all of the causes of
action against Withum. Finally, it noted that Nuveen’s failure
to file an affidavit of merit was caused solely by attorney
inadvertence, which was not a reasonable explanation to
excuse Nuveen’s noncompliance with the Statute or to find
the existence of extraordinary circumstances.

       On remand regarding jurisdiction, the District Court
agreed with Withum’s and Lindabury’s argument that the
action was related to Bayonne’s bankruptcy proceeding
because its outcome conceivably could affect the distribution
of the estate’s assets. It noted that though the Settlement
Agreement fixed Nuveen’s claim in the bankruptcy
proceeding, it did not fix its recovery. Because Nuveen
simultaneously was seeking the same damages—unpaid
principal and interest on the BAN—from Bayonne’s estate as




                              14
well as Withum and Lindabury, if Nuveen recovered from
Withum and Lindabury first, its claim against Bayonne’s
estate would need to be reduced, thereby increasing the
amount of assets available for distribution to other creditors.
(In short, Nuveen could not recover twice for the same loss.)
The District Court thus held that it had jurisdiction under 28
U.S.C. § 1334(b).

II. Jurisdiction and Standard of Review

       Whether the District Court had jurisdiction is an issue
on appeal. We have jurisdiction under 28 U.S.C. § 1291 over
its final decisions that it had jurisdiction under 28 U.S.C.
§ 1334(b), and to dismiss this action.

        Whether subject matter jurisdiction exists is a question
of law requiring de novo review. W.R. Grace & Co. v.
Chakarian (In re W.R. Grace & Co.), 591 F.3d 164, 170 n.7
(3d Cir. 2009). Our review of a motion to dismiss is plenary.
Natale v. Camden Cnty. Corr. Facility, 318 F.3d 575, 579 (3d
Cir. 2003). We “accept as true all well-pled factual
allegations in the complaint and all reasonable inferences that
can be drawn from them, and we affirm the order of dismissal
only if the pleading does not plausibly suggest an entitlement
to relief.” Fellner v. Tri-Union Seafoods, L.L.C., 539 F.3d
237, 242 (3d Cir. 2008). Similarly, we review de novo the
District Court’s determinations regarding New Jersey state
law. Snyder v. Pascack Valley Hosp., 303 F.3d 271, 273 (3d
Cir. 2002).
III. Subject Matter Jurisdiction

A. Burden of Proof

       Nuveen argues that the District Court inappropriately
relieved Withum and Lindabury of their burden of proving




                              15
that the Court had jurisdiction. As such, because Nuveen’s
arguments cast doubt on jurisdiction, the Court should have
construed this doubt in favor of Nuveen and held that it
lacked jurisdiction.

        Nuveen is correct that the party asserting a federal
court’s jurisdiction bears the burden of proving that
jurisdiction exists. See, e.g., Hertz Corp. v. Friend, 130 S. Ct.
1181, 1194 (2010) (“The burden of persuasion for
establishing diversity jurisdiction, of course, remains on the
party asserting it.”). Federal courts are presumed not to have
jurisdiction without affirmative evidence of this fact. See
DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 n.3
(2006). However, a district court “is free to weigh the
evidence and satisfy itself as to the existence of its power to
hear the case.” Mortensen v. First Fed. Sav. & Loan Ass’n,
549 F.2d 884, 891 (3d Cir. 1977). Indeed, a district court has
an independent obligation to determine whether subject
matter jurisdiction exists, even if its jurisdiction is not
challenged. See Arbaugh v. Y & H Corp., 546 U.S. 500, 514
(2006).

       Though the District Court did not state explicitly that
Withum and Lindabury bore the burden of establishing
jurisdiction, its decision confirms that it required them to
prove jurisdiction and that it considered the evidence
presented regarding jurisdiction. For example, the Court
stated that it was “persuaded” that, at the time Nuveen filed
the complaint in December 2008, it was conceivable that the
outcome of this action would have an effect on Bayonne’s
bankruptcy proceeding. Thus, it proceeded correctly in
considering its jurisdiction.




                               16
B. Subject Matter Jurisdiction under 28 U.S.C. § 1334(b)

       1. Principles of “Related To” Jurisdiction

        Section 1334(b) provides that “district courts . . . have
original but not exclusive jurisdiction of all civil proceedings
arising under title 11, or arising in or related to cases under
title 11.” 28 U.S.C. § 1334(b) (emphasis added). In Pacor,
Inc. v. Higgins, 743 F.2d 984 (3d Cir. 1984), overruled in
part by Things Remembered, Inc. v. Petrarca, 516 U.S. 124,
134–35 (1995), we established that a proceeding is “related
to” a Chapter 11 proceeding if the “outcome of [the]
proceeding could conceivably have any effect on the estate
being administered in bankruptcy.” Id. at 994 (emphasis
added).

        The key inquiry no doubt is conceivability.
“Certainty, or even likelihood [of effect on the estate being
administered in bankruptcy,] is not a requirement.” Copelin
v. Spirco, Inc., 182 F.3d 174, 179 (3d Cir. 1999) (quoting
Halper v. Halper, 164 F.3d 830, 837 (3d Cir. 1999))
(alteration in original). An action thus generally is “related
to” a bankruptcy proceeding “if the outcome could alter the
debtor’s rights, liabilities, options, or freedom of action
(either positively or negatively) and which in any way
impacts upon the handling and administration of the bankrupt
estate.” Pacor, 743 F.2d at 994.

       The Supreme Court endorsed Pacor’s conceivability
standard with the caveats that “related to” jurisdiction “cannot
be limitless,” and that the critical component of the Pacor test
is that “bankruptcy courts have no jurisdiction over
proceedings that have no effect on the estate of the debtor.”
Celotex Corp. v. Edwards, 514 U.S. 300, 308 & n.6 (1995).
In addition, “related to” jurisdiction does not exist if another
action would need to be filed before the current action could




                               17
affect a bankruptcy proceeding. See W.R. Grace, 591 F.3d at
172; In re Fed.-Mogul Global, Inc., 300 F.3d 368, 382 (3d
Cir. 2002).

        Conceivability is determined at the time a lawsuit is
filed. See Grupo Dataflux v. Atlas Global Grp., L.P., 541
U.S. 567, 570–71 (2004) (“It has long been the case that ‘the
jurisdiction of the Court depends upon the state of things at
the time of the action brought.’” (quoting Mollan v. Torrance,
22 U.S. (9 Wheat.) 537, 539 (1824))). Although we once
declined to apply the time of filing rule in a federal question
case, New Rock Asset Partners, L.P. v. Preferred Entity
Advancements, Inc., 101 F.3d 1492 (3d Cir. 1996),
subsequent Supreme Court decisions demonstrate the
continuing vitality of the rule. See Grupo Dataflux, 541 U.S.
at 582 (“We decline to endorse a new exception to a time-of-
filing rule that has a pedigree of almost two centuries.
Uncertainty regarding the question of jurisdiction is
particularly undesirable, and collateral litigation on the point
particularly wasteful.”); Dole Food Co. v. Patrickson, 538
U.S. 468, 478 (2003) (“[J]urisdiction of the Court depends
upon the state of things at the time of the action brought.”
(quoting Keene Corp. v. United States, 508 U.S. 200, 207
(1993))). Indeed, the strength and longevity of this rule has
led courts to hold that confirmation of a bankruptcy plan does
not divest a district court of related-to jurisdiction over pre-
confirmation claims. See, e.g., Newby v. Enron Corp. (In re
Enron Corp. Sec.), 535 F.3d 325, 336 (5th Cir. 2008);
ConocoPhillips Co. v. SemGroup, L.P. (In re SemCrude,
L.P.), 428 B.R. 82, 96–98 (Bankr. D. Del. 2010).

       There is one twist to the otherwise straightforward
application of Pacor’s conceivability standard. If an action is
brought after the confirmation of a plan in a related
bankruptcy proceeding, the post-confirmation context of the
dispute alters the “related to” inquiry. Because a bankruptcy




                              18
court’s jurisdiction wanes after the confirmation of a case,
“retention of bankruptcy jurisdiction may be problematic. . . .
At the most literal level, it is impossible for the bankrupt
debtor’s estate to be affected by a post-confirmation dispute
because the debtor’s estate ceases to exist once confirmation
has occurred.” Binder v. Price Waterhouse & Co., LLP (In re
Resorts Int’l, Inc.), 372 F.3d 154, 164–65 (3d Cir. 2004).
Nonetheless, “courts do not usually apply Pacor’s ‘effect on
the bankruptcy estate’ test so literally as to entirely bar post-
confirmation bankruptcy jurisdiction.” Id. at 165. Instead,
they apply varying standards that focus on whether the action
could conceivably affect the implementation of the confirmed
plan. See id. at 166; U.S. Tr. v. Gryphon at the Stone
Mansion, Inc., 166 F.3d 552, 556 (3d Cir. 1999) (applying
Pacor to hold that a post-confirmation action for fees was
related to the bankruptcy proceeding “because it directly
relates to the debtor’s liabilities—in fact it creates a
liability—and could impact the handling and administration
of the estate”).

       2. Application to Nuveen’s Action

       Nuveen’s primary argument is that its recovery from
Bayonne’s estate was fixed by the Settlement Agreement,
which was approved by the Bankruptcy Court prior to its
filing of the action. Under Nuveen’s theory, if it recovers
from Withum and Lindabury in this action, its claim against
Bayonne’s estate can be assigned to them. Bayonne’s estate
thus would not be affected. Likewise, if Nuveen recovers
from the estate first, that recovery would offset its recovery in
this action, decreasing Nuveen’s recovery from Withum and
Lindabury and not affecting Bayonne’s estate.

       Nuveen dusts off the rarely cited Ivanhoe Bldg. &
Loan Assn. v. Orr, 295 U.S. 243 (1935), which was decided
under the Bankruptcy Act (the immediate predecessor to the




                               19
Bankruptcy Code), for the proposition that a creditor may
recover from non-debtor parties without reducing the value of
its claim against a bankruptcy estate. Because Nuveen stakes
its argument on Ivanhoe, some background is required. The
debtor there executed a bond to a creditor; the bond was
secured by a mortgage on real estate. The creditor purchased
the real estate at a foreclosure sale. Though it then had the
collateral in partial payment for its debt, the creditor
nonetheless filed a claim for the full amount (principal and
interest) of the debtor’s obligation under the bond. The
Supreme Court held that the claim was valid even though the
creditor held property that partially satisfied the claim.
However, the Court expressly clarified that the creditor “may
not collect and retain dividends which with the sum realized
from the foreclosure will more than make up that amount.”
Id. at 246. It subsequently explained this ruling as settling
that “in bankruptcy proceedings . . . a creditor secured by the
property of others need not deduct the value of that collateral
or its proceeds in proving his debt.” Reconstruction Fin.
Corp. v. Denver & Rio Grande W. R.R. Co., 328 U.S. 495,
529 (1946).

        Ivanhoe thus provides that a creditor may file a proof
of claim for the total amount it is owed by a debtor even if it
has recovered or may recover all or a portion of that amount
from a non-debtor. It does not hold that the actual amount the
creditor collects from the estate evades reduction by recovery
from third parties. Rather, it states the exact opposite: a
creditor cannot collect more, in total, than the amount it is
owed. Indeed, this distinction was present in case law prior to
the Supreme Court’s holding in Ivanhoe. See, e.g., Bd. of
Comm’rs v. Hurley, 169 F. 92, 97 (8th Cir. 1909) (“[T]he
holder of a claim, upon which several parties are personally
liable, may prove his claim against the estates of those who
become bankrupt and may at the same time pursue the others
at law, and, notwithstanding partial payments after the




                              20
bankruptcy by other [parties] or their estates, he may recover
dividends from each estate in bankruptcy upon the full
amount of his claim at the time the petition in bankruptcy was
filed therein until from all sources he has received full
payment of his claim, but no longer.” (emphasis added)). The
distinction also has been associated with Ivanhoe in
subsequent decisions. See, e.g., Feder v. John Engelhorn &
Sons, 202 F.2d 411, 412 (2d Cir. 1953) (citing Ivanhoe for the
holding that “the creditor . . . may prove his claim in full in
the bankruptcy proceeding, although of course he may not
retain dividends [from the estate] which, when combined with
the amount realized on the security, exceed his claim”); In re
Sacred Heart Hosp., 182 B.R. 413, 417 (Bankr. E.D. Pa.
1995) (citing Ivanhoe and Reconstruction Finance and noting
that “a creditor can seek to prove its entire claim in the
bankrupt’s case notwithstanding the existence of third party
collateral or guarantees of payment so long as the claimant
does not seek to recover more than one full payment of its
claim from whatever source”); see also Nat’l Energy & Gas
Transmission, Inc. v. Liberty Elec. Power, LLC (In re Nat’l
Energy & Gas Transmission, Inc.), 492 F.3d 297, 301 (4th
Cir. 2007) (“In Ivanhoe, the Supreme Court held that a
creditor need not deduct from his claim in bankruptcy an
amount received from a non-debtor third party in partial
satisfaction of an obligation.” (emphasis added)).

        Ivanhoe is not codified explicitly in the Bankruptcy
Code.     What we have are § 502, 5 which deals with the

5
  In pertinent part, § 502 provides that “[a] claim or interest,
proof of which is filed under section 501 of this title, is
deemed allowed, unless a party in interest, including a
creditor of a general partner in a partnership that is a debtor in
a case under chapter 7 of this title, objects.” 11 U.S.C.
§ 502(a).




                               21
allowance of claims, and § 506(a), 6 which concerns in part
what constitutes a secured claim. Of importance is that
§§ 502 and 506(a) do not change the outcome that a creditor
cannot collect more in total than it is owed. For example,
consistent with Ivanhoe and § 506(a), the Court in In re
F.W.D.C., Inc., 158 B.R. 523, 528 (Bankr. S.D. Fla. 1993),
allowed a creditor to prove the total indebtedness against a
guarantor-debtor without deducting the amount of collateral
received from a third party. But it emphasized that the
creditor may not be able to collect the total indebtedness from
the debtor, providing this instructive example: “[I]f a creditor
received collateral of a third party worth $8 million securing
the third party’s indebtedness of $10 million and the
guarantor of this $10 million indebtedness were in
bankruptcy, such creditor would be allowed to prove a claim
of $10 million but would not be allowed to realize more than
$2 million.” Id.

     Nuveen cannot rely on Ivanhoe and the Settlement
Agreement to establish that the amount it will collect from

6
    In pertinent part, § 506(a) reads:
         An allowed claim of a creditor secured by a lien
         on property in which the estate has an interest,
         or that is subject to setoff under section 553 of
         this title, is a secured claim to the extent of the
         value of such creditor’s interest in the estate’s
         interest in such property, or to the extent of the
         amount subject to setoff, as the case may be,
         and is an unsecured claim to the extent that the
         value of such creditor’s interest or the amount
         so subject to setoff is less than the amount of
         such allowed claim.
11 U.S.C. § 506(a)(1).




                                 22
Bayonne’s estate is fixed regardless of its recovery in this
action. 7 Yet its argument raises the issue of the timing of its
recovery in this action and from Bayonne’s estate. If a
creditor’s recovery from a non-debtor definitely will not
affect the amount of its payment from a bankruptcy estate, the
third-party action is not “related to” the bankruptcy
proceeding. As the Fifth Circuit Court explained, this is true,
for example, where a plan has been confirmed and the
bankruptcy estate has been administered.

       If, at the time of [the] suit . . ., [the] bankruptcy
       estate had already been administered by the
       trustee—i.e., if all property of the estate were
       collected, liquidated, and the proceeds
       distributed to creditors—then presumably [the
       plaintiff’s] potential damage recovery against

7
  Nuveen also argues that the Settlement Agreement must be
read to fix the amount it will collect from Bayonne’s estate
because the Agreement distinguishes between claims arising
within the bankruptcy proceeding (“internal” claims) and
claims arising from sources collateral to the bankruptcy
proceeding, such as this action (“external” claims). For
internal claims, the Agreement defines the manner in which
any recovery will offset a creditor’s claim. Because the
Agreement does not include similar express provisions
regarding offsetting for external claims, Nuveen argues that to
read it to allow offset of external claims inappropriately adds
a term to the Agreement. However, the Agreement merely
fixes Nuveen’s claim against Bayonne’s estate. Ivanhoe
teaches that granting a creditor a claim against the estate does
not mean that the creditor necessarily is entitled to collect
from the estate that amount if that collection will allow it to
receive more than it is owed. Ivanhoe, 295 U.S. at 246.




                                23
       the [non-debtor] defendants would have been
       limited to the amount of the outstanding
       judgment (that part of the judgment not paid
       through bankruptcy), and no effect on the estate
       would have been possible.

Randall & Blake, Inc. v. Evans (In re Canion), 196 F.3d 579,
586 n.27 (5th Cir. 1999).

Similarly, if the amount of a creditor’s recovery from a non-
debtor depends on its recovery from a bankruptcy estate such
that the asserted losses against the non-debtor only can be
calculated when the creditor’s recovery from the bankruptcy
estate is certain, there is no “related to” jurisdiction. See, e.g.,
In re J&J Towne Pharmacy, Inc., No. 09-17560, 2000 WL
568355 (Bankr. E.D. Pa. May 5, 2000) (concluding that there
was no “related to” jurisdiction over a malpractice action that
could be adjudicated only after the bankruptcy estate had
been administered because the amount of the losses sought in
the action depended on the actual recoveries of secured and
unsecured creditors in the bankruptcy proceeding).

        In contrast, courts have held that “related to”
jurisdiction does exist where a creditor’s recovery from a
non-debtor conceivably could alter the amount of the
creditor’s recovery from a bankruptcy estate. For example, in
advancing an argument similar to Nuveen’s in Canion, the
creditor argued that were it successful in prosecuting its
action against a non-debtor, its claims against the debtor’s
estate would not be reduced or extinguished because the non-
debtor would stand in its shoes as a judgment creditor of the
debtor based on legal subrogation (thus the debtor’s estate
would owe the same amount regardless). The Fifth Circuit
rejected this argument, noting that there was no guarantee that
the non-debtor would be allowed to step into the creditor’s
shoes.




                                24
       Assuming that [the creditor] should successfully
       collect from the defendants the judgment it
       holds against [the debtor], and assuming that . .
       . legal subrogation [would not be allowed], the
       total amounts due on claims against [the]
       bankruptcy estate would be decreased. This
       decrease would inure to the benefit [of] all other
       unsecured creditors, each of whom would then
       share in the disbursement that would otherwise
       have been paid to [the creditor].

Canion, 196 F.3d at 586. See also Owens-Ill., Inc. v. Rapid
Am. Corp (In re Celotex Corp.), 124 F.3d 619, 626–27 (4th
Cir. 1997) (finding “related to” jurisdiction where a creditor’s
claim against a non-debtor would reduce its claim in
bankruptcy); Kaonohi Ohana, Ltd. v. Sutherland (In re
Sutherland), 873 F.2d 1302, 1306–07 (9th Cir. 1989) (finding
“related to” jurisdiction over a third-party action because the
specific performance remedy sought in the third-party action
would reduce the amount of damages in the related breach-of-
contract claim against a bankruptcy estate); Nat’l Union Fire
Ins. Co. of Pittsburgh, PA v. Titan Energy, Inc. (In re Titan
Energy, Inc.), 837 F.2d 325, 329–30 (8th Cir. 1988) (holding
that a coverage dispute between the debtor’s insurance
company and a creditor was “related to” the bankruptcy
because a finding of coverage would reduce the claims
against the estate); Wood v. Wood (In re Wood), 825 F.2d 90,
94 (5th Cir. 1987) (“Although we acknowledge the possibility
that this suit may ultimately have no effect on the bankruptcy,
we cannot conclude, on the facts before us, that it will have
no conceivable effect.”) (emphasis in original).

       At the time Nuveen filed its complaint against Withum
and Lindabury, the same loss it sought to recover in that
action (primarily the unpaid principal and interest on the
BAN) was included in the proof of claim filed by the master




                              25
trustee against Bayonne’s estate. The loss also was included
in the provisions of the Settlement Agreement whereby
Nuveen’s portion of the proof of claim was resolved as an
unsecured claim against Bayonne’s estate (which would be
reduced dollar for dollar by other recoveries from the estate).

       Nonetheless, Nuveen now argues that it is not seeking
to recover for the same grievance in this action as the harm
encompassed by the proof of claim. See Appellant’s Br. 35
(“Nuveen’s bankruptcy claim and its claims against [Withum
and Lindabury] are not ‘for the same grievance’ . . . .”). This
argument contradicts its statements throughout Bayonne’s
bankruptcy proceeding acknowledging that this action and its
claim against Bayonne’s estate relate to the same harm. In
seeking documents related to Bayonne’s pre-petition
professionals, Nuveen stated that any recovery from claims
brought against those professionals would decrease its claim
against Bayonne’s estate. See Application in Support of
Motion for Nuveen High Yield Municipal Bond Fund to
Compel the Production of Documents from the Debtor, In re
Bayonne Medical Center, Case No. 07-15195 (Bankr. D. N.J.
2007), ECF No. 1503 at 2, 8. In this action, it asserts
damages of $9.5 million, less any amounts recovered in
Bayonne’s bankruptcy proceeding. Moreover, before us
Nuveen acknowledges that if it recovers in this action first,
there will have to be an “accounting” in the bankruptcy to
prevent double recovery by it. Appellant’s Br. 36 n.10.

        The bottom line is that if Nuveen prevails in this
action, it will not be permitted to recover more in total from
Withum, Lindabury, and Bayonne’s estate than will make it
whole as to its losses on the BAN. Though Nuveen asserts
that its claim against Bayonne’s estate should be assigned to
Withum and Lindabury, there is no guarantee that if they
moved to have the claim assigned to them, the assignment
would be allowed. Indeed, it is most likely that someone




                              26
would object to the assignment on the basis that it would be
inequitable for a bad acting party to be assigned all or a
portion of the claim, and that the money instead should go to
unpaid creditors who acted in good faith. Thus, at the time
Nuveen filed its action, Bayonne’s liability to it conceivably
could have been reduced, having a direct, indeed substantial,
effect on the pool of assets available for distribution to
Bayonne’s creditors. The Pacor inquiry thus leads to the
conclusion that Nuveen’s action is “related to” Bayonne’s
bankruptcy proceeding. 8


8
  Similarly focusing on Withum and Lindabury, Nuveen
argues that if it is successful in this action, Bayonne’s estate
will be affected if Withum and Lindabury file another,
separate suit against Bayonne’s officers and directors based
on their potential indemnification claims under Bayonne’s
directors and officers liability insurance policy (the “D&O
Policy”), which is property of Bayonne’s estate. ACandS,
Inc. v. Travelers Cas. & Sur. Co., 435 F.3d 252, 260 (3d Cir.
2006) (“It has long been the rule in this Circuit that insurance
policies are considered part of the property of a bankruptcy
estate.”). These indemnification claims include common law
indemnification claims, which are inchoate—that is, they can
be asserted only when there is a determination of Withum’s
and Lindabury’s liability to Nuveen in this action. See Bd. of
Educ. of Florham Park v. Utica Mut. Ins. Co., 798 A.2d 605,
610 (N.J. 2002); W.R. Grace, 591 F.3d at 171 (“[A]n inchoate
claim of common law indemnity is not, in and of itself,
enough to establish the bankruptcy court’s subject matter
jurisdiction.”). Because Withum and Lindabury agreed to
dismiss without prejudice their third-party complaints against
certain of Bayonne’s officers, they will need to file another
suit if they want to assert indemnification against them (and,




                              27
       In a final attempt to defeat this conclusion, Nuveen
argues that we should deviate from the hornbook rule that
jurisdiction is assessed at the time of the filing of a complaint
and assess jurisdiction now because significant intervening
events support looking at post-filing events in reviewing
“related to” jurisdiction. Chief among these events is that the
Plan has been confirmed and Bayonne’s bankruptcy
proceeding is winding down. With this argument, Nuveen in



we presume, Bayonne’s directors). Only after the filing of
such a suit will Bayonne’s estate be implicated through the
D&O Policy. Compare Pacor, 743 F.2d at 995 (“The fact
remains that any judgment received by the plaintiff . . . could
not itself result in even a contingent claim against [the
debtor], since [the defendant] would still be obliged to bring
an entirely separate proceeding to receive indemnification.”),
and W.R. Grace, 591 F.3d at 173 (“Here, we are presented
with state court actions that have only the potential to give
rise to a separate lawsuit seeking indemnification from the
debtor.”), with Stoe v. Flaherty, 436 F.3d 209, 217–19 (3d
Cir. 2006) (finding “related to” jurisdiction where there was
an automatic right to indemnification).
However, because Nuveen asserted a claim, as established by
the Settlement Agreement, against Bayonne’s estate, the
estate already is implicated. Even though Withum and
Lindabury may bring a third-party action against Bayonne’s
officers depending on the outcome of this action, and the
officers in turn may seek indemnification from Bayonne
(thereby affecting Bayonne’s bankruptcy proceeding through
another suit), the outcome of this action conceivably will
resolve a portion of Bayonne’s possible liability. This is
sufficient to establish “related to” jurisdiction.




                               28
effect requests that we apply a post-confirmation gloss on the
Pacor inquiry discussed above.

        Nuveen offers no case law to support its contention
that we should adopt a new rule for determining “related to”
jurisdiction in situations in which a plan is confirmed after the
filing of the complaint or in which a bankruptcy estate is
almost fully administered at the time the jurisdictional
analysis is undertaken. Indeed, had Nuveen initially filed the
complaint in a New Jersey state court, as it now asserts it
should have, Withum and Lindabury could have moved to
transfer the action to the District Court based on “related to”
jurisdiction immediately. Under this scenario, when the
Court assessed its jurisdiction, the Plan either would not have
been confirmed or would have been confirmed only recently.
There would be few (if any) intervening events to consider,
and the Court would not question that “related to” jurisdiction
should be assessed as of the date Nuveen filed the complaint.
Only because “related to” jurisdiction was raised after
Nuveen’s reversal of its position regarding diversity
jurisdiction is Nuveen able to create an argument about
intervening events.

         Supreme Court precedent is clear that the date of filing
is the date when subject matter jurisdiction is assessed. See,
e.g., Grupo Dataflux, 541 U.S. at 582; Dole Food, 538 U.S. at
478. The unique procedural posture of this action should not
affect that outcome.         Moreover, Bayonne’s bankruptcy
proceeding, though nearing closure, remains open. And even
if it is closed, it can be reopened by a motion. See 11 U.S.C.
§ 350(b) (“A case may be reopened in the court in which such
case was closed to administer assets, to accord relief to the
debtor, or for other cause.”); Fed. R. Bank. P. 5010 (“A case
may be reopened on motion of the debtor or other party in
interest pursuant to § 350(b) of the Code.”). As subject
matter jurisdiction should be assessed at the time the




                               29
complaint was filed, Pacor’s analysis counsels that Nuveen’s
action is “related to” Bayonne’s bankruptcy proceeding. We
thus affirm the District Court’s holding that it has jurisdiction
under 28 U.S.C. § 1334(b). 9

IV. Choice of Law and the AOM Statute
       Nuveen raises two choice-of-law arguments regarding
the application of the AOM Statute and certain protections
abating its harsh consequences in federal court. First, it cites
Chamberlain v. Giampapa, 210 F.3d 154, 161 (3d Cir. 2000),
in which we held that the Statute was “substantive state law
that must be applied by federal courts sitting in diversity”
because Federal Rules of Civil Procedure 8 and 9 did not
“collide” with the Statute under Erie R.R. Co. v. Tompkins,
304 U.S. 64 (1938), and its progeny. Nuveen argues (as
significantly developed by the amicus curiae brief filed by
Professor Geoffrey C. Hazard, Jr.) that this holding has been
overruled impliedly by the combination of the Supreme
Court’s decisions in Bell Atlantic Corp. v. Twombly, 550 U.S.
544 (2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009), with
Shady Grove Orthopedic Assocs., P.A. v. Allstate Ins. Co.,
130 S. Ct. 1431 (2010) (plurality opinion). The assertion is
that the pleading standard established by Twombly and Iqbal,
when considered against the Statute under the Shady Grove
analysis, makes the Statute procedurally in conflict with Rule
8 such that it no longer can be applied by a federal court.

     On the flip side, Nuveen and amicus also argue that the
two protections the New Jersey Supreme Court has

9
  Because the District Court held that it had jurisdiction over
this action under 28 U.S.C. § 1334(b), it did not address
whether it also had jurisdiction under 28 U.S.C. § 1332. We
likewise need not address jurisdiction under § 1332.




                               30
established to dull the severe consequences of the failure to
file a timely affidavit of merit—the addition to New Jersey’s
Civil Case Information Sheet referencing the AOM Statute
and the accelerated case management conference—are
substantive requirements of the Statute that must be applied in
federal court. 10

A. Waiver

       Before considering these two issues, we confront
Withum’s and Lindabury’s contention that Nuveen failed to
advance arguments about them before the District Court.
Nuveen counters that it raised the distinction between federal
and state law before the Court, specifically citing Burns v.
Belafsky, 766 A.2d 1095 (N.J. 1999), and Ferreira v.
Rancocas Orthopedic Assocs., 836 A.2d 779 (N.J. 2003), the
cases in which the New Jersey Supreme Court established the
two protections. Though it did not cite Erie or Shady Grove,
Nuveen asserts that the implications of its argument were

10
    Amicus further argues that the AOM Statute is an
affirmative defense under Federal Rule of Civil Procedure
8(c), and Withum’s and Lindabury’s failure to assert it as an
affirmative defense in their responses to the complaint
constitutes waiver. An amicus cannot expand the scope of an
appeal with issues not presented by the parties on appeal. See
N.J. Retail Merchs. Ass’n v. Sidamon-Eristoff, 669 F.3d 374,
383 n.2 (3d Cir. 2012) (rejecting an attempt by an amicus to
raise an issue not addressed by the parties); Universal City
Studios, Inc. v. Corley, 273 F.3d 429, 445 (2d Cir. 2001)
(“Although an amicus brief can be helpful in elaborating
issues properly presented by the parties, it is normally not a
method for injecting new issues into an appeal, at least in
cases where the parties are competently represented by
counsel.”). We thus do not address this argument.




                              31
clear and that its citation of Erie now is a natural extension
and refinement of its argument below. An argument is not
waived if it “is inherent in the parties’ positions throughout
[the] case.” Huber v. Taylor, 469 F.3d 67, 75 (3d Cir. 2006).
However, the argument must do more than “emanat[e] from
the ethers of briefs filed in the district court.” Brennan v.
Norton, 350 F.3d 399, 418 (3d Cir. 2003). The party must
“present[] the argument with sufficient specificity to alert the
district court.” Id. (quoting Keenan v. City of Philadelphia,
983 F.2d 459, 471 (3d Cir. 1993)).

        Before the District Court, Nuveen argued (without
reference to Erie) that the absence in federal court of (1) a
New Jersey Civil Case Information Sheet referring to the
AOM Statute and (2) an accelerated case management
conference created “extraordinary circumstances” under New
Jersey law that excused any failure to file a timely AOM, and
thus required its complaint to be dismissed without prejudice.
“Extraordinary circumstance” is one of four limited
exceptions that the Supreme Court of New Jersey has
recognized to the affidavit requirement under the AOM
Statute. See Ferreria, 836 A.2d at 783. This is the argument
that Nuveen advanced to the District Court with its citation of
Burns and Ferreira, and we address it below. See infra Part
V.B. Before doing so, however, we consider two choice-of-
law issues (see infra Part IV. B-C) that were not presented to
the District Court and are distinct from Nuveen’s contentions
regarding the exceptions to the Statute’s requirements.
Merely citing Burns and Ferreira in its argument regarding
extraordinary circumstances was not sufficient to alert the
District Court that it also was raising these choice-of-law
issues.

       Nonetheless, we have not adopted a consistent rule
regarding whether choice-of-law issues can be waived.
Huber, 469 F.3d at 75 n.12. In Parkway Baking Co., Inc. v.




                              32
Freihofer Baking Co., 255 F.2d 641, 646 (3d Cir. 1958), and
United States v. Certain Parcels of Land, 144 F.2d 626, 630
(3d Cir. 1944), we held that choice-of-law questions are not
waivable.      We noted in Certain Parcels that “[t]he
appropriate law must be applied in each case and upon a
failure to do so appellate courts should remand the cause to
the trial court to afford it opportunity to apply the appropriate
law, even if the question was not raised in the court below.”
144 F.2d at 630. In Neely v. Club Med Mgmt. Servs., 63 F.3d
166, 180 n.10 (3d Cir. 1995) (en banc), however, we deemed
the choice-of-law question waived. Neely, however, did not
overrule Parkway Baking specifically or even address the
case.

        Moreover, we may review waived issues at our
discretion. See Wright v. Owens Corning, 679 F.3d 101, 105
(3d Cir. 2012). We have exercised our discretion in
exceptional circumstances, such as when the “public interest
. . . so warrants,” and particularly when issues are not fact
dependent. Barefoot Architect, Inc. v. Bunge, 632 F.3d 822,
834–35 (3d Cir. 2011) (quoting Rogers v. Larson, 563 F.2d
617, 620 n.4 (3d Cir. 1977)); see also Wright, 679 F.3d at
105.

       Nuveen’s choice-of-law arguments involve issues
purely of law, and given that they involve choice of law, the
public interest weighs toward our consideration of them. This
is an appropriate circumstance for us to do so.
B. Shady Grove and the AOM Statute as a Pleading
Requirement

       Our last encounter with choice of law and the AOM
Statute was in Chamberlain. As noted, under an Erie analysis
we concluded that the Statute is substantive state law. Erie
provides that a federal court sitting in diversity must apply




                               33
substantive state law and federal procedural law. 11 304 U.S.
at 78. Under Erie, a court assesses the substantive/procedural
dichotomy with the objective that “the outcome of the
litigation in the federal court [will] be substantially the same,
so far as legal rules determine the outcome of a litigation, as it
would be if tried in a State court.” Guar. Trust Co. of N.Y. v.
York, 326 U.S. 99, 109 (1945). This “outcome determinative
test” focuses on the “twin aims” of discouraging forum
shopping and avoiding “the inequitable administration of the
laws.” Hanna v. Plumer, 380 U.S. 460, 468 (1965).
Consideration of the “twin aims” should produce a decision
favoring application of state law only if one of the aims is
furthered:

       [T]he importance of a state rule is indeed
       relevant, but only in the context of asking
       whether application of the rule would make so
       important a difference to the character or result
       of the litigation that failure to enforce it would
       unfairly discriminate against citizens of the
       forum State, or whether application of the rule
       would have so important an effect upon the
       fortunes of one or both of the litigants that

11
   Where a claim that derives from state law is before a
federal court based on “related to” jurisdiction, that court also
must apply state law. See, e.g., Statek Corp. v. Dev.
Specialists, Inc. (In re Coudert Bros. LLP), 673 F.3d 180, 187
(2d Cir. 2012) (“28 U.S.C. § 1334(b) vests the district courts
with original jurisdiction over civil proceedings ‘arising
under,’ ‘arising in,’ or ‘related to’ cases under the Bankruptcy
Code. Such jurisdiction extends not only to questions of
federal law, but also to many state law disputes. Erie made
clear that state law provides the rules of decision for the
merits of state law claims in bankruptcy court.”).




                               34
      failure to enforce it would be likely to cause a
      plaintiff to choose the federal court.

Id. at 468 n.9 (emphasis added).

        There are two caveats to the Erie analysis. First,
notwithstanding that its application should further the “twin
aims,” if a “strong countervailing federal interest” dictates
application of a federal rule, the federal rule controls.
Chamberlain, 210 F.3d at 159. Second, the Erie rule cannot
void a Federal Rule of Civil Procedure “so long as the federal
rule is authorized by the Rules Enabling Act and consistent
with the Constitution.” 12 Id. Prior to Shady Grove, to
determine whether a state law voided a Rule, we considered
whether the Rule “directly collided” with the state law. Id.
(citing Hanna, 380 U.S. at 470–74). Absent a direct conflict,
we followed the Erie dichotomy. Id.

      Proceeding under this analysis in Chamberlain, we
found “no direct conflict” between Federal Rules 8 and 9 and
the AOM Statute:

      The affidavit of merit statute has no effect on
      what is included in the pleadings of a case or
      the specificity thereof. The required affidavit is
      not a pleading, is not filed until after the
      pleadings are closed, and does not contain a
      statement of the factual basis for the claim. Its
      purpose is not to give notice of the plaintiff’s
      claim, but rather to assure that malpractice
      claims for which there is no expert support will
      be terminated at an early stage in the

12
   Rule 8 is within the scope of the Rules Enabling Act and
consistent with the Constitution. See Chamberlain, 210 F.3d
at 160.




                             35
       proceedings.     This state policy can be
       effectuated without compromising any of the
       policy choices reflected in Federal Rules 8 and
       9.

Id. at 160. We also addressed the Statute’s provision that
failure to file an affidavit is “deemed a failure” to state a
cause of action. N.J. Stat. Ann. § 2A:53A-29. “We read the
‘deeming’ language to be no more than the New Jersey
legislature’s way of saying that the consequences of a failure
to file shall be the same as those of a failure to state a claim.”
Chamberlain, 210 F.3d at 160–61. Failure to file the required
affidavit thus does not render pleadings insufficient. Id. at
160.

       Nuveen and amicus counsel question the continued
validity of our conclusion that the AOM Statute does not
“collide” with Rule 8 in light of Twombly, Iqbal, and Shady
Grove. Twombly and Iqbal established the pleading standard
under Rule 8 that a party must demonstrate the plausibility, as
opposed to conceivability, of its causes of action in the
complaint. See Phillips v. Cnty. of Allegheny, 515 F.3d 224,
230–35 (3d Cir. 2008) (discussing Twombly and Iqbal).

        Shady Grove clarified the second caveat to the Erie
analysis. In determining that certification of a class action
under Rule 23 alleging violations of New York law was
proper even though New York law prohibited the action from
proceeding as a class action, a plurality of the Court stated
that the “collision” inquiry does not depend on “the
substantive or procedural nature or purpose of the affected
state law,” but rather “substantive or procedural nature of the
Federal Rule.” Shady Grove, 130 S. Ct. at 1444; see Knepper
v. Rite Aid Corp., 675 F.3d 249, 264–65 (3d Cir. 2012)
(discussing Shady Grove).




                               36
       However, as we held in Chamberlain, the affidavit of
merit is not a pleading requirement. It is not part of the
complaint, nor does it need to be filed with the complaint.
Rather, the affidavit must be filed within 60, or possibly 120
days, after the defendant files its answer. See N.J. Stat. Ann.
§ 2A:53A-27. The requirement exists to provide expert
verification of the merits of the assertions in the complaint so
that “malpractice claims for which there is no expert support
will be terminated at an early stage in the proceedings.”
Chamberlain, 210 F.3d at 160 (emphasis added). Our
holding in Chamberlain was premised on the temporal
separation of the filing of the complaint and the affidavit.
The AOM Statute “has no effect on what is included in the
pleadings of a case or the specificity thereof.” Id. Rule 8
does not collide with the Statute, as it is not even implicated
by the Statute.

      Twombly, Iqbal, and Shady Grove do not alter this
conclusion. 13 See also Liggon-Reading v. Estate of
13
    That the affidavit is not a pleading requirement counsels
that a defendant seeking to “dismiss” an action based on the
plaintiff’s failure to file a timely affidavit should file a motion
for summary judgment under Rule 56, and not a motion to
dismiss for failure to state a claim under Rule 12(b)(6).
Though the AOM Statute directs courts to dismiss actions in
which a timely affidavit has not been filed for “failure to state
a claim,” because the affidavit is not a pleading requirement,
this language merely provides that the consequences of not
filing a timely affidavit are the same as failing to state a
claim. Chamberlain, 210 F.3d at 610. Indeed, because the
affidavit is not part of the pleadings, dismissing an action
based on the lack of an affidavit necessarily seems to involve
matters outside the pleadings, which would require a court to
consider a motion to dismiss for failure to state a claim as a




                                37
Sugarmann, 659 F.3d 258, 262–63 (3d Cir. 2011) (concluding
that Pennsylvania’s similar requirement that a certificate of
merit be filed in malpractice cases is substantive state law that
federal courts must apply under Erie). The AOM Statute can
be applied by a federal court without voiding any Federal
Rules. 14

C. New Jersey Civil Information Cover Sheet and Expedited
Case Management Conference as Substantive State Law

       Having concluded that an action subject to the AOM
Statute can be maintained in federal court, we proceed to the
Erie analysis and consider whether the District Court should
have afforded Nuveen the two protections the New Jersey
Supreme Court has established to cut back the severe
consequences of the failure to file a timely affidavit of
merit—the addition to New Jersey’s Civil Case Information
Sheet referencing the Statute and the accelerated case
management conference (often called the “Ferreira
conference,” see Ferreira, 836 A.2d at 785). Nuveen and the
amicus characterize these protections as part of a three-step
process that includes the Statute, the Civil Case Information
Sheet, and the accelerated conference. According to them,
though the protections are procedural, their objective is
substantive and thus they are outcome determinative.


motion for summary judgment, as provided by Rule 12(d).
See Fed. R. Civ. P. 12(d) (“If, on a motion under Rule
12(b)(6) or 12(c), matters outside the pleadings are presented
to and not excluded by the court, the motion must be treated
as one for summary judgment under Rule 56.”).
14
  There also is no strong countervailing federal interest that
precludes application of the AOM Statute. See Chamberlain,
210 F.3d at 161.




                               38
        Turning to the information sheet first, the use of a
particular form generally is a procedure of a state court, and
the information provided to parties by a state court via its
forms usually will not result in forum shopping. Here, a
plaintiff either will file in state court and be reminded of the
affidavit requirement via the Civil Case Information Sheet, or
will file in federal court and not be reminded of the
requirement. Moreover, plaintiffs (and their attorneys) are
required to know the law. 15 They should not need to be
reminded of the affidavit requirement on an information
sheet; thus the lack of a reminder does not result in
inequitable administration of the AOM Statute. In addition, a
defendant has no incentive to remove a case from state to
federal court based on the reminder of the affidavit
requirement on the Civil Case Information Sheet because the
burden is on the plaintiff to know the requirements for
initiation of an action. At bottom, the requirement that the
Civil Case Information Sheet reference the Statute in New
Jersey state actions is not a substantive requirement.

         The same is true for the Ferreira conference. Though
the New Jersey Supreme Court requires the conference,
Ferreira, 836 A.2d at 785, it has held that its absence will not
prevent an action from being dismissed based on the failure to
file a timely affidavit. See Paragon Contrs., Inc. v. Peachtree
Condo. Ass’n, 997 A.2d 982, 987 (N.J. 2010) (“[O]ur creation
of a tickler system to remind attorneys and their clients about
critical filing dates plainly cannot trump the statute. In other
words, the absence of [the accelerated] conference cannot toll
the legislatively prescribed time frames.”). The timing of a
conference that will not affect the outcome of a proceeding is

15
  The problem here is that both firms acting as Nuveen’s
counsel were not from New Jersey. This underscores the
need to engage local counsel to avoid state-specific pitfalls.




                              39
unlikely to promote forum shopping and will not result in an
inequitable administration of the Statute. Moreover, a
defendant has no incentive to remove a case from state to
federal court solely to prevent the accelerated conference
from being held because the plaintiff already will have been
reminded of the affidavit requirement when it filed the Civil
Case Information Sheet along with its complaint.

       Neither protection furthers the “twin aims” of
discouraging forum shopping and preventing the inequitable
administration of state laws. The protections are procedural.
The District Court thus was not required to provide Nuveen
with a reminder of the affidavit requirement on the cover
sheet that Nuveen filed along with its complaint or to hold an
accelerated conference. The Court acted appropriately.

V. The AOM Statute and Dismissal of the Action

       Having cleared jurisdictional and choice-of-law
hurdles, we finally arrive at the core of Nuveen’s appeal—
whether, based on New Jersey state law, it can escape the
harsh consequences of its counsel’s failure to file timely
affidavits of merit as required by the AOM Statute. As it did
before the District Court, Nuveen argues that the Statute does
not apply to all or a portion of the complaint and that, if it
does apply, its counsel’s mistake can be excused based on its
substantial compliance with the Statute or extraordinary
circumstances.

       To review, the AOM Statute requires a plaintiff in a
malpractice action against a licensed professional seeking
“damages for personal injuries, wrongful death or property
damage” to file an affidavit of merit from an appropriate
licensed professional within 60 days of the defendant filing its
answer. N.J. Stat. Ann. § 2A:53A-27. Upon a showing of
good cause, the court may extend this deadline an additional




                              40
60 days. Id. Absent the plaintiff’s showing of one of four
limited exceptions, if the affidavit of merit is not filed within
60 (or 120) days, the failure to file requires dismissal of the
action with prejudice. Id. § 2A:53A-29. The four limited
exceptions are: (i) a statutory exception regarding lack of
information; (ii) a “common knowledge” exception; (iii)
substantial   compliance       with     the    affidavit-of-merit
requirement; or (iv) “extraordinary circumstances” that
warrant equitable relief. See id. § 2A:53A-28; Ferreira v.
Rancocas Orthopedic Assocs., 836 A.2d 779, 782–83 (N.J.
2003); Hubbard v. Reed, 774 A.2d 495 (N.J. 2001); Cornblatt
v. Barow, 708 A.2d 401, 411–12 (N.J. 1996).

        We go out of turn, and consider first the arguments
that, if the AOM Statute applies, Nuveen’s failure to file
timely affidavits should be excused based on either its
substantial compliance with the Statute or extraordinary
circumstances. Our answer in each instance is no. We
conclude with whether the Statute applies to all or but a
portion of this action, as it is there that we reserve ruling
pending the certification of two questions to the New Jersey
Supreme Court.

A. Substantial Compliance

       The New Jersey Supreme Court has established a five-
part test to determine whether the equitable doctrine of
substantial compliance excuses noncompliance with the
AOM Statute:

       (1) the lack of prejudice to the defending party;
       (2) a series of steps taken to comply with the
       statute involved; (3) a general compliance with
       the purpose of the statute; (4) a reasonable
       notice of petitioner’s claim[;] and (5) a




                               41
       reasonable explanation why there was not a
       strict compliance with the statute.

Galik v. Clara Maass Med. Ctr., 771 A.2d 1141, 1149 (N.J.
2001) (quoting Bernstein v. Bd. of Trs. of Teachers’ Pension
& Annuity Fund, 376 A.2d 563, 566 (N.J. Super. Ct. App.
Div. 1977)). “Satisfying those elements guarantees that the
underlying purpose of the statute is met and that no prejudice
is visited on the opposing party.” Id. Though the New Jersey
Supreme Court has noted that establishing the elements of
substantial compliance “is a heavy burden,” id. at 1152, it
also has stated that Cornblatt, in which it established that the
doctrine applies to the Statute, is not a “narrow authorization
of substantial compliance in the affidavit of merit setting.”
Id. at 1150. Overall, the analysis is fact sensitive, “involving
the assessment of all of the idiosyncratic details of a case to
determine whether ‘reasonable effectuation of the statute’s
purpose’ has occurred.” Id. at 1151 (quoting Cornblatt, 708
A.2d at 401).

       1. Lack of Prejudice to Withum and Lindabury

       The District Court held that Withum and Lindabury
suffered prejudice by filing and defending their motions to
dismiss. Nuveen argues that its noncompliance did not cause
them prejudice because the complaint was sufficiently
detailed to provide them with reasonable notice of its claims.
Thus, it contends, Withum and Lindabury were prepared for
the suit after receiving the complaint. In addition, Nuveen
asserts that Withum and Lindabury did not incur undue
additional defense costs in filing and litigating the motions to
dismiss the complaint. See Fink v. Thompson, 772 A.2d 386,
394 (N.J. 2001) (holding that an affidavit that inadvertedly
excluded the name of a defendant-professional involved in
the malpractice action did not prejudice the defendant-




                              42
professional, and noting that “permitting plaintiff’s case to
proceed would not result in undue additional defense costs”).

        We agree that the incurrence of additional costs to
bring a motion to dismiss based on the failure to file the
requisite affidavit is not sufficient to cause prejudice to a
defendant. If the costs of filing and defending the motion to
dismiss were sufficiently prejudicial to preclude a showing of
substantial compliance, few plaintiffs could prove substantial
compliance. Yet courts have found substantial compliance in
a variety of circumstances. See, e.g., Burns v. Belafsky, 766
A.2d 1095, 1101 (N.J. 1999) (holding that failure to timely
file affidavit was not prejudicial because it was “simply too
early in the litigation for that claim to be credible”); Mayfield
v. Cmty. Med. Assocs., P.A., 762 A.2d 237, 243 (N.J. Super.
Ct. App. Div. 2000) (stating that, where the affidavit was
timely filed but served late, “there has been no showing of
prejudice to defendants that would outweigh the strong
preference for adjudication on the merits rather than final
disposition for procedural reasons”).

       Nuveen provided Withum and Lindabury with a
complaint that was detailed enough to place them on notice of
the asserted claims without the affidavits. The only apparent
prejudice they suffered was the cost of filing and defending
the motions to dismiss. This is not sufficient prejudice to
preclude a finding of substantial compliance. Nonetheless,
Nuveen still must demonstrate the other four factors.

       2. “Series of Steps”

       Nuveen argues that, in holding that it did not take a
“series of steps” necessary for substantial compliance, the
District Court overlooked its actions to verify the merit of its
complaint. Nuveen highlights that it conducted an 18-month-
long investigation to support its allegations, which allowed it




                               43
to submit a detailed complaint. During this extensive
investigation, it consulted two experts who later submitted
affidavits, one of whom provided it with a 16-page report
before it filed the complaint. It also notes that it provided
Withum and Lindabury the affidavits one day after they filed
their motions to dismiss.

        Though Nuveen may have researched its complaint
and scrambled to correct its mistake regarding the affidavits,
its failure to take some action to comply with the affidavit
requirement before the AOM Statute’s deadline expired
appears fatal here. A review of New Jersey Supreme Court
cases discussing substantial compliance reveals that the
“series of steps” element requires some effort by the plaintiff
to provide the defendant with a statement of a professional
discussing the merits of the action by the expiration of the
120-day period. See, e.g., Ferreira, 836 A.2d at 784
(declining to find substantial compliance where “[p]laintiff’s
counsel did not, within the statutory time frame, take steps to
forward the affidavit to opposing counsel”); Palanque v.
Lambert-Woolley, 774 A.2d 501, 506 (N.J. 2001) (“In both
Galik and Fink, the plaintiffs took a series of steps that
notified the defendants about the merits of the malpractice
claims filed against them. Here, no such action was taken.
Plaintiff obtained an expert report but did not provide the
report or an affidavit to defendant. The action taken by
plaintiff falls short of meeting the elements of substantial
compliance.”); Fink, 772 A.2d at 386 (finding a “series of
steps” where plaintiff served a timely affidavit that did not
identify one of the defendant-professionals, but identified
“unknown” professionals, and also provided a pre-suit expert
report in which the unidentified defendant-professional was
mentioned by name); Galik, 771 A.2d at 1151 (finding a
“series of steps” where “[p]laintiff retained an expert before
filing suit, forwarded the medical records to the expert,
obtained both an initial and a supplementary expert report,




                              44
and sent both to defendants’ carriers who attempted to settle
the case on defendants’ behalf”); Burns, 766 A.2d at 1101
(finding substantial compliance where affidavit was served
after 60 days, but before 120 days, after the answer, and only
after defendants filed motions to dismiss); Cornblatt, 708
A.2d at 411–12 (finding substantial compliance where
plaintiff served a certification instead of an affidavit).

       These decisions comport with the AOM Statute’s goal
of weeding out frivolous lawsuits by providing defendants
with independent opinions of the actions. See Chamberlain,
210 F.3d at 610. As long as a defendant receives timely (that
is, within the time allowed by the Statute) an opinion in the
form of a document or combination of documents authored by
a non-party discussing the merits of the action as to each
defendant, the plaintiff will have fulfilled the “series of steps”
element of substantial compliance.

        Nuveen communicated with two professionals before
it filed the complaint. One professional provided it with a
report; the other merely discussed the potential action on the
telephone. Nuveen did not provide the report to Withum and
Lindabury, and did not file it with the complaint. It also did
not obtain the affidavits until more than 120 days after
Withum and Lindabury filed their answers. The result is that
it did not timely provide Withum and Lindabury with
independent verification that the allegations in the complaint
were sufficient to state causes of action for malpractice.
Nuveen’s failure to engage in a “series of steps” undermines
its argument that it substantially complied with the Statute.

       3. Remaining Factors
       In arguing that it generally complied with the purposes
of the AOM Statute, Nuveen again references the detailed
complaint and its provision of the affidavits one day after




                               45
Withum and Lindabury filed their motions to dismiss.
However, the purpose of the Statute is to identify frivolous
malpractice actions by requiring independent verification of
the validity of claims. Regardless how detailed a complaint
is, a pleading is self-serving and cannot be substituted for this
independent verification. In not attempting to provide
independent verification of the merit of the complaint until
more than 140 days after Withum and Lindabury filed their
answers, Nuveen did not comply with the purposes of the
Statute.

       As to the fourth factor, we agree with the District
Court that Nuveen’s detailed complaint provided Withum and
Lindabury with reasonable notice of Nuveen’s claims.
Reasonable notice refers to whether the defendant can
understand the basis of the malpractice suit such that it can
begin defending itself. If a complaint is conclusive or does
not specify particular professionals, an affidavit will be
necessary to supplement the complaint for the defendant to be
on reasonable notice of the asserted claims. See, e.g., Kindig
v. Gooberman, 149 F. Supp. 2d 159, 166 (D.N.J. 2001)
(noting that the filing of complaint first notified the
defendants). But if a complaint is detailed, as here, it should
provide the defendant with reasonable notice of the claims.

        Finally, Nuveen provides one reason for its lack of
strict compliance: inadvertence by its counsel. However,
New Jersey state courts have rejected attorney inadvertence
alone as a sufficient ground for a party’s failure to comply
with the AOM Statute. See, e.g., Paragon Contrs., Inc. v.
Peachtree Condo. Ass’n, 997 A.2d 982, 986 (N.J. 2010)
(“[A]n attorney’s inadvertence in failing to timely file an
affidavit will generally result in dismissal with prejudice.”).
Nuveen’s counsel’s failure to exercise sufficient diligence in
obtaining and serving affidavits is not a reasonable
explanation for Nuveen’s noncompliance with the Statute.




                               46
                      *   *   *    *   *

       Though Nuveen filed a detailed complaint that put
Withum and Lindabury on notice of its claims such that they
did not incur undue additional expenses in defending the
action, it failed to provide independent verification of the
merits of the claims in its complaint. Absent that independent
verification, under the facts before us we (like the District
Court) cannot hold that Nuveen substantially complied with
the Statute.

B. Extraordinary Circumstances

       Where a plaintiff cannot establish substantial
compliance with the AOM Statute, the New Jersey Supreme
Court has held that dismissal of the plaintiff’s complaint
should be with prejudice in all but extraordinary
circumstances. See Ferreira, 836 A.2d at 783. A finding of
extraordinary circumstances results in a dismissal of the
complaint without prejudice. See Paragon, 997 A.2d at 986.
Like substantial compliance, the extraordinary circumstances
analysis is fact-specific. See Hyman Zamft & Manard, L.L.C.
v. Cornell, 707 A.2d 1068, 1071 (N.J. Super. Ct. App. Div.
1998). Nuveen asserts that extraordinary circumstances exist
here because the District Court did not afford it the two
protections available in New Jersey state court (which were
the subject of the Erie analysis above), and because Withum
and Lindabury could have alerted it to its noncompliance with
the Statute.

       We have identified no federal court decision finding
extraordinary circumstances based even partially on New
Jersey’s Civil Case Information Sheet. Rather, federal courts
focus on more typical “extraordinary circumstances,” stating
that “[c]arelessness, lack of circumspection, or lack of
diligence on the part of counsel are not extraordinary




                              47
circumstances which will excuse missing a filing deadline.”
Cobalt Multifamily Investors I, LLC v. Shapiro, No. 06-6468,
2012 U.S. Dist. LEXIS 30954, at *51 (S.D.N.Y. Mar. 8,
2012) (quoting Hyman Zamft & Manard, 707 A.2d at 1071)
(applying the AOM Statute). The notice on the information
sheet may provide plaintiffs with a useful reminder of the
Statute, but plaintiffs and their counsel are responsible for
knowing that an affidavit must accompany a malpractice
claim under New Jersey law.

       And, ironically, Nuveen chose to file in federal, rather
than state, court. That choice by Nuveen alone, whereby it
did not receive notice of the Statute on the federal form it was
required to file along with its complaint, is not a basis for a
finding of extraordinary circumstances.

       The New Jersey Supreme Court established the
accelerated “Ferreira conference” in 2003. See Ferreira, 836
A.2d at 785. In an opinion issued the same day as Ferreira, it
discussed the conference as if it were mandatory: “Our
decision in Ferreira requires that an accelerated case
management conference be held within ninety days of the
service of an answer in all malpractice actions.” Knorr v.
Smeal, 836 A.2d 794, 801 (N.J. 2003). After Ferreira and
Knorr, New Jersey intermediate state courts issued
conflicting decisions regarding the effect of not holding a
conference on whether an action should be dismissed with
prejudice for failure to file a timely affidavit. See Paragon,
997 A.2d at 987. To clarify, the New Jersey Supreme Court
recently held that the absence of this conference will not
preclude dismissal. Id. at 987–88.

      In so clarifying, in Paragon it held that the confusion
among New Jersey state courts “counsels lenience in this
case.” Id. at 987 (emphasis added). The complaint in that
case was captioned as a breach-of-contract claim, and the




                              48
plaintiff’s counsel filed a certification that a legal assistant in
its office had been told by the state court that an affidavit
would need to be filed prior to an unscheduled case
management conference, and even if the affidavit was not
filed before the conference, it could be filed later with the
consent of the parties. See Paragon Contractors, Inc. v.
Peachtree Condominium Ass’n, 968 A.2d 752, 756–57 (N.J.
Super Ct. App. Div. 2009), rev’d, 997 A.2d at 982. The New
Jersey Supreme Court emphasized that its finding of
extraordinary circumstances arose from the confusion
regarding the Ferreira conference. Paragon, 997 A.2d at
987.

        Here, Nuveen filed the complaint in December 2008,
after Ferreira was decided, but before Paragon clarified it.
Nuveen thus plausibly can assert that, at the time it filed the
complaint, it was unclear whether the Ferreira conference
was mandatory such that failure to hold it possibly could
constitute an extraordinary circumstance.             However,
“extraordinary circumstances” requires a fact-specific
analysis. The “confusion” in Paragon that led to the finding
of extraordinary circumstances was created in large part by
the state court and the initial captioning of the case as a
breach-of-contract claim.        Moreover, in Paragon the
plaintiff’s attorney inquired about the affidavit, demonstrating
that the plaintiff tried to comply with the affidavit
requirement. In contrast, Nuveen (and its counsel) appear not
to have attempted to determine if and when an affidavit was
necessary.      Apparently Nuveen’s counsel simply was
unaware of the requirement. And, continuing with the theme
already noted, “attorney inadvertence is not a circumstance
entitling plaintiff to a remedy of dismissal of a complaint
without prejudice.” Ferreira, 836 A.2d at 784; see also
Palanque, 774 A.2d at 505 (“[A]ttorney inadvertence will not
support the extraordinary circumstances set forth in
Cornblatt.”). Lack of the accelerated conference is not a




                                49
basis for a finding of extraordinary circumstances in this
instance.

        Finally, Withum and Lindabury had no duty to notify
Nuveen of the affidavit requirement. Ferreira establishes that
the state court must inquire about the status of the affidavit if
it has not been filed, not that the defendant must notify the
plaintiff of the requirement. See Ferreira, 836 A.2d at 785
(“At the conference, the court will address all discovery
issues, including whether an affidavit of merit has been
served on defendant. If an affidavit has been served,
defendant will be required to advise the court whether he has
any objections to the adequacy of the affidavit.”). In addition,
though defendants cannot sleep on their rights, Withum and
Lindabury acted appropriately in waiting approximately three
weeks after the 120-day period in which Nuveen had to file
the affidavits expired to file their motions to dismiss. See,
e.g., Knorr, 836 A.2d at 801 (holding that equitable estoppel
and laches barred the granting of motion to dismiss for failure
to file a timely affidavit where the defendant waited 14
months to file the motion, during which time the parties
engaged in extensive discovery); Stoecker v. Echevarria, 975
A.2d 975, 985 (N.J. Super. Ct. App. Div. 2009) (finding
reliance on Knorr misplaced when the motion to dismiss for
failure to file a timely affidavit was filed two and a half
months after the affidavit was due). Moreover, Withum and
Lindabury should not be penalized for knowing the law—
including that they should wait until after the expiration of the
extended 120-day period (even if Nuveen had not requested
an extension) to preclude an argument regarding substantial
compliance—and using it to their advantage.

      If Nuveen’s counsel had been diligent, it would not
have needed a reminder on an information sheet, at a case
management conference, or from Withum or Lindabury that it
had an obligation to serve affidavits of merit. Under New




                               50
Jersey law, attorney inadvertence alone cannot support a
claim of extraordinary circumstances. See, e.g., Ferreira, 836
A.2d at 784; Palanque, 774 A.2d at 505. We agree with the
District Court that no extraordinary circumstances exist here.
Thus, unless the action is not subject to the AOM Statute, we
must uphold the District Court’s dismissal of that action with
prejudice.

C. The AOM Statute’s Application to Nuveen’s Action

       Nuveen argues that the AOM Statute does not apply to
its entire action because it is not seeking recovery for
“property damage” under the Statute, and alternatively that
the Statute does not apply to the non-negligence and non-
malpractice claims it asserts against Withum. We consider
each argument in turn.

      1. What Damages Are Covered by the AOM Statute?

        In primary support of the argument that it is not
seeking recovery for “property damage” under the AOM
Statute, Nuveen cites Couri v. Gardner, 801 A.2d 1134 (N.J.
2002). In that case, the plaintiff retained a licensed
psychiatrist as a potential expert witness in connection with
his divorce proceeding. After the psychiatrist disclosed his
preliminary findings without the plaintiff’s permission, the
plaintiff filed a breach-of-contract action alleging that the
psychiatrist was retained to prepare a report only for the
plaintiff. The New Jersey Supreme Court analyzed whether
the action was subject to the AOM Statute based on three
elements:

      (1) whether the action is for “damages for
      personal injuries, wrongful death or property
      damage” (nature of injury); (2) whether the
      action is for “malpractice or negligence” (cause




                             51
      of action); and (3) whether the “care, skill or
      knowledge exercised or exhibited in the
      treatment, practice or work that is the subject of
      the complaint [] fell outside acceptable
      professional or occupational standards or
      treatment practices” (standard of care).

Id. at 1137.       It considered these elements in order.
Addressing the “nature of injury” element first, it emphasized
that the Statute “covers actions ‘for damages for personal
injuries, wrongful death or property damage.’” Id. at 1138
(quoting N.J. Stat. Ann. § 2A:53A-27). It noted that though
the plaintiff requested “compensatory and punitive damages”
in his complaint, “at oral argument plaintiff narrowed his
request for damages to the $12,000 that he paid to defendant
for the report and any incidental costs incurred in the
matrimonial action resulting from the necessity of filing
motions based on defendant’s dissemination of the report.”
Id. Because these damages were not “damages for personal
injuries, wrongful death or property damage,” the Court held
that the plaintiff’s claim was not subject to the Statute.
Though it continued on to address the “cause of action”
element, the Court noted that it could “conclude [the] opinion
at this juncture.” Id.

        Based on Couri, query whether Nuveen’s action falls
under the AOM Statute? Couri counsels that the “nature of
the injury” element of the Statute is to be considered first.
Nuveen is requesting only money damages arising from
alleged acts of Withum and Lindabury. However, arguably
the alleged acts have not caused “personal injuries, wrongful
death or property damage,” particularly if “property damage”
refers to damage to physical property. We have found no
decision from the New Jersey Supreme Court since Couri
directly addressing the extent of the damages encompassed by




                             52
“damages for personal injuries, wrongful death or property
damage.” 16

       Indeed, the District Court based its holding that the
action is subject to the AOM Statute on two New Jersey
intermediate state court decisions—Cornblatt v. Barow, 696
A.2d 65 (N.J. Super. Ct. App. Div. 1997), and Nagim v. New
Jersey Transit, 848 A.2d 61 (N.J. Super. Ct. Law Div. 2003).
Cornblatt was decided before Couri. In Nagim, in holding
that the asserted claim for defense costs pursuant to an
indemnification contract was a claim for property damages
within the meaning of the Statute, the Court distinguished
Couri on the basis that the damages alleged in that action
were for monies the plaintiff had paid to the expert under a
contract, and not for any damages relating to malpractice. It
emphasized that the claim under the indemnification contract
was limited to defense costs if the defendant was found to be
without fault, and that the underlying action for which the
defendant was seeking indemnification regarded professional
engineering services for the construction of a parking lot. It
thereby determined that the damages related to claims of
alleged professional malpractice causing “property damage,”

16
   Though the New Jersey Supreme Court recently stated that
“[t]he [AOM] statute applies to all actions for damages based
on professional malpractice,” Paragon, 997 A.2d at 985, in
making this statement it referenced Charles A. Manganaro
Consulting Eng'rs, Inc. v. Carneys Point Twp. Sewerage
Auth., 781 A.2d 1116 (N.J. Super. Ct. App. Div. 2001), which
was decided before Couri. It also did not analyze whether the
Statute applied to the action, and only addressed the effect of
the failure to hold the accelerated case management
conference. See Paragon, 997 A.2d at 987. Paragon thus
does not tell us what injuries are encompassed by the term
“property damage” as used in the Statute.




                              53
including damage to tangible property. Nagim, 848 A.2d at
69–71. Nagim thus involved a claim for money damages
arising from alleged malpractice causing damage to physical
property. And its emphasis on the underlying cause of action
may conflate the “nature of the injury” and “cause of action”
elements of the Statute. In Couri, the New Jersey Supreme
Court continued onto the analysis of whether the claims met
the “cause of action” element only after it held that the
damages requested did not meet the “nature of the injury”
covered by the Statute, which it stated could have allowed it
to end its inquiry.

       In this context, we are in doubt whether the New
Jersey Supreme Court would hold that the AOM Statute
applies to actions requesting damages for alleged acts of
professional malpractice or negligence that do not cause
personal injuries, wrongful death or property damage. We are
reluctant to speculate about how it would rule if confronted
with a situation similar to the circumstances here.
Accordingly, we shall certify to the New Jersey Supreme
Court a question regarding the scope of the “nature of the
injuries” element of the Statute, and postpone deciding if
Nuveen’s action is subject to the Statute.

       2. What Claims Are Covered by the AOM Statute?
       Nuveen asserts two intentional tort claims (common
law fraud and aiding and abetting common law fraud) against
Withum that are not the “malpractice or negligence” claims
referenced by the text of the AOM Statute. Couri again is the
only decision from the New Jersey Supreme Court addressing
what types of claims are subject to the Statute. After holding
that the “nature of the injury” asserted was not subject to the
Statute, it addressed the “cause of action” element.




                              54
      It is not the label placed on the action that is
      pivotal but the nature of the legal inquiry.
      Accordingly, when presented with a tort or
      contract claim asserted against a professional
      specified in the statute, rather than focusing on
      whether the claim is denominated as tort or
      contract, attorneys and courts should determine
      if the claim’s underlying factual allegations
      require proof of a deviation from the
      professional standard of care applicable to that
      specific profession. If such proof is required, an
      affidavit of merit is required for that claim,
      unless some exception applies. . . .

      [That analysis] will ensure that tort claims
      brought against licensed professionals that
      allege ordinary negligence, but not malpractice,
      will not be subject to the statute. Stated
      differently, by asking whether a claim’s
      underlying factual allegations require proof of
      a deviation from a professional standard of
      care, courts can assure that claims against
      licensed professionals acting in a professional
      capacity that [do not] require proof . . . of a
      deviation from professional standards are not
      encompassed by the statute.

Couri, 801 A.2d at 1141 (emphases added). Based on these
guidelines, the New Jersey Supreme Court held that the
Statute did not apply because the asserted cause of action
required proof that the expert breached the contract by
distributing his preliminary report without the plaintiff’s
consent, not that the expert deviated from standards of
professional conduct in doing so. Id. at 1142 (“Although
defendant’s unauthorized dissemination of the report also
might implicate a deviation from prevailing professional




                             55
standards of practice, proof of that deviation is not essential to
the establishment of plaintiff's right to recover based on
breach of contract.”).

       Though Nuveen’s fraud claims implicate Withum’s
purported failure to comply with accounting standards,
Nuveen does not necessarily have to prove that Withum
deviated from these standards to establish fraud. See Gennari
v. Weichert Co. Realtors, 691 A.2d 350, 367 (N.J. 1997)
(“The five elements of common-law fraud are: (1) a material
misrepresentation of a presently existing or past fact; (2)
knowledge or belief by the defendant of its falsity; (3) an
intention that the other person rely on it; (4) reasonable
reliance thereon by the other person; and (5) resulting
damages.”). Rather, it has to prove that Withum intended to
deceive it. As in Couri, though Withum’s actions may
suggest that it committed malpractice or acted negligently,
proof of that malpractice or negligence is not necessary to the
fraud claims. Indeed, Nuveen asserts a separate claim for
negligent misrepresentation against Withum. The two fraud
claims are distinct causes of action that may not be subject to
the Statute. See also Balthazar v. Atl. City Med. Ctr., 816
A.2d 1059, 1067–68 (N.J. Super. Ct. App. Div. 2003)
(“[C]auses of action alleging intentional torts that rely for
their success upon proof of a deviation from the professional
standard of care applicable to the profession are subject to the
affidavit of merit requirement, regardless of their label.”
(emphasis added)).

       Moreover, the AOM Statute requires submission of an
affidavit of merit as a prerequisite for “any action for
damages for personal injuries, wrongful death or property
damage resulting from an alleged act of malpractice or
negligence by a licensed person in his profession or
occupation . . . .” N.J. Stat. Ann. § 2A:53A-27 (emphasis
added). Courts in states with similarly worded statutes




                               56
providing for the submission of some form of independent
verification of professional malpractice or negligence actions
have arrived at differing conclusions regarding whether their
statutes apply to actions for fraud. See, e.g., Williams v.
Boyle, 72 P.3d 392, 399–400 (Colo. App. 2003) (holding that
claims for fraudulent concealment and fraud were subject to
Colorado’s “certificate of review” statute, Colo. Rev. Stat.
§ 13-20-602); Labovitz v. Hopkinson, 519 S.E.2d 672, 678
(Ga. 1999) (concluding that, in enacting Georgia’s similar
statute, Ga. Code. Ann. § 9-11-9.1, “the legislative intent was
to enact a statute which sought to reduce the number of
frivolous professional malpractice actions by placing a
procedural hurdle before those plaintiffs who sought damages
for professional negligence. Those claims grounded on a
professional’s intentional acts which allegedly resulted in
injury to one with whom the professional had a professional
relationship are not required to be accompanied by an expert
affidavit” (emphases in original)).          These divergent
conclusions also cause us to be uncertain how the New Jersey
Supreme Court would interpret the AOM Statute.

       Again we are reluctant to decide how that Court would
rule in these circumstances. Thus we also will certify to it a
question regarding whether intentional torts are subject to the
Statute.

VI. Conclusion

        Nuveen’s action is “related to” Bayonne’s bankruptcy
proceeding because the outcome of this action conceivably
may affect a portion of the Bayonne estate’s liabilities. As
such, we affirm the District Court’s holding that it had
jurisdiction under 28 U.S.C. § 1334(b). Assuming that the
action is subject to the AOM Statute, because Nuveen’s
failure to fulfill the affidavit requirement resulted from
inadvertence, we agree with the Court’s holding that




                              57
Nuveen’s noncompliance cannot be excused under New
Jersey law. However, we question whether the Statute
applies to all or a portion of the claims alleged in the action.
As the New Jersey Supreme Court can more definitively than
we assess the “nature of the injury” and “cause of action”
elements of the Statute, we reserve ruling on whether the
action must be dismissed in whole or in part, and certify two
questions addressing these elements to the New Jersey
Supreme Court. 17




17
   We believe that the New Jersey Supreme Court’s answers
to these two strictly legal issues, though framed by the factual
circumstances here, will be amenable to many factual
situations. Their resolution will clarify what constitutes
“property damage” under the AOM Statute and to what extent
the Statute applies to causes of action against professionals
other than for malpractice and negligence, yet related to
alleged acts of malpractice and negligence.




                              58
ALDISERT, Circuit Judge, dissenting.

       I agree with the Majority’s comprehensive treatment of
many of the issues before our Court, and I therefore join in all
parts of its opinion save one: the Majority’s decision in Part
V.C to make no decision about whether the Affidavit of Merit
(“AOM”) Statute applies here. The Majority has balked at
exercising our duty to interpret state law when sitting in
diversity, and has chosen instead to certify two questions to
the New Jersey Supreme Court: (1) whether the money
damages requested by Nuveen in this case are considered
“property damages” under the AOM Statute; and (2) whether
an action alleging an intentional tort, such as common law
fraud or aiding and abetting common law fraud, is subject to
the same statute.

       Four federal judges have ruled on these issues; we
seem to be divided on the result, two and two: District Judge
Garret E. Brown Jr. and myself on one side, and my
colleagues in the Majority on the other. It is thus difficult to
say that those who now seek certification reflect the view of
the Third Circuit that the New Jersey Supreme Court has not
been adequately clear on the points in question.

        We are charged with the responsibility of deciding
state law issues contained in federal diversity cases, and we
may not shirk that duty merely because those issues may be
difficult, unwieldy, or ponderous. As Judge Jones said on our
Court’s behalf three-quarters of a century ago, when
considering “the responsibility which Erie R. Co. v.
Tompkins, 304 U.S. 64 (1938), cast upon federal courts, of
deciding questions of state law in diversity cases,” we must
“‘not hesitate[] to decide questions of state law when




                               1
necessary for the disposition of a case brought to [us] for
decision,” even if “the highest court of the state ha[s] not
answered them, the answers [are] difficult, and the character
of the answers which the highest state courts might ultimately
give remain[] uncertain.’” Comm’r of Internal Revenue v.
Lewis, 141 F.2d 221, 225 (3d Cir. 1944) (quoting Meredith v.
City of Winter Haven, 320 U.S. 228, 237 (1943)). This is
especially so “where, as in the present instance, the pertinent
question of local law is directly involved and is duly raised by
the pleadings and the material facts as stipulated by the
parties.” Id.

        In my view, certification should be limited to basic
legal issues of great import, amenable to application in a large
panoply of factual situations, rather than the fact-bound issues
presented in this limited certification. See e.g., Arizonans for
Official English v. Arizona, 520 U.S. 43, 79 (1997) (“Novel,
unsettled questions of state law, however, not ‘unique
circumstances,’ are necessary before federal courts may avail
themselves of state certification procedures.”) (quoting
Yniguez v. Arizonans for Official English, 69 F.3d 920, 931
(9th Cir. 1995)). Because I conclude that the New Jersey
Supreme Court’s view has been expressed sufficiently to
facilitate our review, I respectfully dissent from the
certification to the New Jersey Supreme Court.

                               I.

      The first issue the Majority certifies is whether the
money damages sought by Nuveen are considered “property
damages” under N.J. Stat. Ann. § 2A:53A-27, which provides
that an affidavit of merit is required in actions seeking
“damages for personal injuries, wrongful death or property




                               2
damage resulting from an alleged act of malpractice or
negligence by a licensed person in his profession or
occupation.” Certification of this issue is unnecessary because
the New Jersey Supreme Court has already answered the
question: “The [AOM] statute applies to all actions for
damages based on professional malpractice.” Paragon
Contrs., Inc. v. Peachtree Condo. Ass’n, 997 A.2d 982, 985
(N.J. 2010) (emphasis added) (citation omitted).

        A federal court sitting in diversity is “bound to follow
state law as announced by the highest state court.” Sheridan
v. NGK Metals Corp., 609 F.3d 239, 253 (3rd Cir. 2010)
(internal quotation marks and citation omitted). Here, the
New Jersey Supreme Court has clearly expressed its view on
the AOM Statute’s applicability. Even if “the state’s highest
court has not addressed the precise question presented, [we]
must [still] predict how the state’s highest court would
resolve the issue,” rather than merely punt the issue to the
state court because of a perceived lack of clarity. Orson, Inc.
v. Miramax Film Corp., 79 F.3d 1358, 1373 n.15 (3d Cir.
1996) (emphasis added).

       The Majority relies on the teachings of Couri v.
Gardner, 801 A.2d 1134 (N.J. 2002), to explain their doubt as
to whether the money damages sought here fall within the
ambit of the AOM Statute. But Couri is factually
distinguishable from this matter and does not sow seeds of
doubt regarding the New Jersey Supreme Court’s view of the
issue currently before us. Unlike the plaintiff in Couri, who
brought a breach-of-contract action seeking a finite sum of
money he had already paid to the defendant, see 801 A.2d at
1141, here, Nuveen seeks the money it paid as part of a
transaction with a non-party. Nuveen has not paid any money




                               3
to Appellees and has not brought a breach-of-contract claim
against either Appellee. The New Jersey Supreme Court’s
view is unambiguous: because Nuveen’s “action for damages
[is] based on professional malpractice,” the AOM statute
applies. Paragon, 997 A.2d at 985. 1

                             II.

       The second issue the Majority certifies is whether an
action alleging an intentional tort, such as common law fraud
or aiding and abetting common law fraud, is subject to N.J.
Stat. Ann. § 2A:53A-27. But, once again, the New Jersey
Supreme Court has already answered this question: “[W]hen

1
  Nuveen’s interpretation of “property damages,” moreover,
would render the AOM Statute’s provisions meaningless with
respect to attorneys and accountants—the professions of
Appellees here. For certain professionals, it is rare that
malpractice would result in personal injuries or death. See
Cornblatt v. Barow, 696 A.2d 65, 68 (N.J. Super. Ct. App.
Div. 1997), rev’d on other grounds 708 A.2d 401 (N.J. 1998).
If Nuveen were correct that “property damages” do not
include money damages, the AOM Statute would hardly ever
apply to attorneys or accountants and would essentially be
confined to actions for medical malpractice. But both
accountants and attorneys are professionals defined by the
Statute as a “licensed person.” N.J. Stat. Ann. § 2A:53A-26.
New Jersey courts have held that it was not the legislature’s
intent to exclude these professions. See e.g., Cornblatt, 696
A.2d at 68 (“[A] claim against an attorney for alleged
malpractice is a claim for property damage within the
legislative intent and plain meaning of the statute.”).




                             4
asserting a claim against a professional covered by the statute,
whether in contract or in tort, a claimant should determine if
the underlying factual allegations of the claim require proof
of a deviation from the professional standard of care for that
specific profession.” Couri, 801 A.2d at 1141. “If such proof
is required, an affidavit of merit shall be mandatory for that
claim, unless either the statutory, N.J. Stat. Ann. § 2A:53A-
28, or common knowledge exceptions apply.” Id.

        The instructions are clear; we must merely apply the
rule to the facts before us—a task that New Jersey state courts
have had no problem accomplishing. See e.g., Risko v.
Ciocca, 812 A.2d 1138, 1142-1143 (N.J. Super. Ct. App. Div.
2003) (applying the teachings of Couri and concluding that
“no exception is applicable in this case, which essentially
deals with a claimed deviation in the standard of care, an
affidavit of merit was required”).

       Here,     Nuveen        contends      that     intentional
misrepresentations were made as a result of Withum’s failure
to abide by the Generally Accepted Accounting Principles
(“GAAP”) and the Generally Accepted Auditing Standards
(“GAAS”). Thus, Nuveen’s fraud claims plainly require proof
that Withum deviated from professional standards of care.
“[C]auses of action alleging intentional torts that rely for their
success upon proof of deviation from the professional
standard of care applicable to the profession are subject to the
AOM requirement, regardless of their label.” Balthazar v.
Atlantic City Med. Ctr., 816 A.2d 1059, 1067 (N.J. Super. Ct.
App. Div. 2003) (citing Couri, 801 A.2d 1134). Because the
New Jersey Supreme Court has sufficiently expressed its
view on the issue, certification is not warranted.




                                5
                             III.

       For the foregoing reasons, I respectfully disagree with
the Majority and would not certify any questions to the New
Jersey Supreme Court, but instead, would decide the state law
issues properly before us.




                              6